Case: 11-50170     Document: 00511628994         Page: 1     Date Filed: 10/11/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 11, 2011

                                     No. 11-50170                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JOELLE OGLETREE,

                                                  Plaintiff–Appellant
v.

GLEN ROSE INDEPENDENT SCHOOL DISTRICT,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:09-CV-239


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Joelle Ogletree brought this suit under Title VII of the Civil Rights Act of
1964 (“Title VII”), alleging that the Glen Rose Independent School District
(“School District”) discriminated against her on the basis of sex and retaliated
against her by denying her two teaching positions in 2008. The district court
granted the School District’s motion for summary judgment. In addition, the
district court granted the School District’s motion for fees, determining that her


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50170    Document: 00511628994      Page: 2    Date Filed: 10/11/2011



                                  No. 11-50170

claims were frivolous, unreasonable, and groundless. Ogletree appeals the
district court’s orders related to her retaliation claim and the fee award, but does
not appeal the dismissal of her discrimination claim. We affirm the district
court’s order granting summary judgment, and affirm in part and reverse in part
its order granting fees.
                               I. BACKGROUND
      Joelle Ogletree worked for the School District as a high school French and
English teacher from January 2000 until the School District terminated her
employment in October 2002. Ogletree’s employment was terminated because
of allegations that she had engaged in sexual conduct with up to four male
students. One student denied the allegations; another denied the allegations at
first, later admitted to them, and finally reversed himself again and denied
them; the two remaining students stated that the allegations were true.
      Ogletree was indicted in 2003 on two counts of sexual assault of a child.
She maintained her innocence, twice refusing plea offers by the government.
Her trial on those charges ended when the judge granted the prosecution’s
motion for a mistrial on the second day of testimony. The district attorney
declined to pursue further charges against Ogletree.
      The Texas State Board of Educator Certification (“State Board”), however,
investigated the students’ allegations and brought a disciplinary action against
Ogletree, seeking to revoke her teaching certificate.          After a three-day
hearing—including live testimony from one of Ogletree’s accusers and deposition
testimony from another—a state-appointed administrative law judge (“ALJ”)
issued a lengthy opinion in August 2006, concluding that Ogletree’s testimony
was credible while her accusers’ was not. The State Board adopted the ALJ’s
conclusions and allowed Ogletree to keep her teaching certification.
      Prior to the release of the ALJ’s opinion, Ogletree filed an action against
the School District in Texas state court alleging, among other things, that the

                                         2
   Case: 11-50170       Document: 00511628994         Page: 3     Date Filed: 10/11/2011



                                       No. 11-50170

School District discriminated in favor of male employees who had been accused
of inappropriate conduct.1 While that state-court action was pending, the School
District three times denied Ogletree’s request to volunteer in her daughters’
schools (which were within the School District). In each of three letters sent by
the School District to Ogletree denying her requests—in December 2006,
September 2007, and September 2008—the School District specifically cited both
the ongoing legal dispute and the prior allegations of inappropriate sexual
conduct as reasons for declining her request to volunteer. In addition, among
other items included in a packet for board members at a November 2008 school-
board meeting was a list of reasons why Ogletree’s application to volunteer had
been denied; this list included the pending litigation against the School District
and the allegations of inappropriate sexual conduct.
       Also during the pendency of her state-court action, in April and May 2008,
Ogletree applied for open positions as a French teacher and an English teacher,
respectively, at a high school within the School District. These applications are
the subject of this suit. The French teacher position was never filled because the
School District opted to offer the course online via the Texas Virtual Schools
Network. With respect to the English teacher position, the School District’s
board of trustees ultimately selected another female teacher for the job.
       Ogletree filed this lawsuit, alleging that the School District had not hired
her or allowed her to volunteer because she was a woman, and because she had
previously filed a lawsuit alleging sex discrimination. The School District moved
for summary judgment. In its motion, it argued: (1) that Ogletree had not
submitted evidence supporting her discrimination claims; (2) that there was no
causal connection between its hiring decisions and Ogletree’s prior lawsuit; and


       1
         Summary judgment was eventually granted in favor of the School District in this
lawsuit, which was affirmed on appeal. See Ogletree v. Glen Rose Indep. Sch. Dist., 314 S.W.3d
450 (Tex. App. 2010).

                                              3
   Case: 11-50170       Document: 00511628994          Page: 4    Date Filed: 10/11/2011



                                       No. 11-50170

(3) that even if such a causal connection existed, it would have refused to hire
her anyway because of her students’ prior allegations of inappropriate sexual
conduct. The district court granted the School District’s motion. The School
District then moved for fees, which were granted by the district court. This
appeal followed.
                            II. STANDARD OF REVIEW
       We review the district court’s order granting summary judgment de novo.
Nat’l Fed’n of the Blind of Tex., Inc. v. Abbott, 647 F.3d 202, 208 (5th Cir. 2011).
“A summary judgment motion is properly granted only when, viewing the
evidence in the light most favorable to the nonmoving party, the record indicates
that there is no genuine issue as to any material fact and that the moving party
is entitled to judgment as a matter of law.” Barker v. Halliburton Co., 645 F.3d
297, 299 (5th Cir. 2011) (citation and internal quotation marks omitted).
       We review the district court’s order granting fees under 42 U.S.C.
§ 2000e–5(k) for abuse of discretion. See Fox v. Vice, 594 F.3d 423, 426 (5th Cir.
2010). The district court’s findings of fact are reviewed for clear error and
conclusions of law are reviewed de novo. Id.
                                   III. DISCUSSION
       On appeal, Ogletree argues that: (1) because she provided direct evidence
of retaliation, it was incorrect for the district court to have applied the
McDonnell Douglas burden-shifting framework; (2) even if her evidence were
merely circumstantial, it raised material issues of fact concerning whether the
School District’s proffered reasons for not hiring her were pretextual;2 and (3)

       2
          Ogletree also argues that the mixed-motive method of proving retaliation applies.
Ogletree devotes one half-page of her 37-page opening brief and four lines of her 17-page reply
brief to this argument. We agree with the district court’s determination that “[t]here is no
evidence of a ‘mixed motive’ in this case.” Ogletree v. Glen Rose Indep. Sch. Dist., No.
6:09-CV-239, at *6 (W.D. Tex. Dec. 3, 2010). Ogletree’s only evidence of the School District’s
retaliatory intent are the letters and document in the school-board packet that cite Ogletree’s
prior lawsuit as one of the reasons for not allowing her to volunteer. This evidence does not

                                              4
     Case: 11-50170    Document: 00511628994         Page: 5    Date Filed: 10/11/2011



                                      No. 11-50170

because her claims were not frivolous, the district court should not have granted
the School District’s motion for fees.
A.      Ogletree’s Retaliation Claims
        To establish a prima facie retaliation claim, a plaintiff must show that: “(1)
she participated in a Title VII protected activity, (2) she suffered an adverse
employment action by her employer, and (3) there is a causal connection between
the protected activity and the adverse action.” Stewart v. Miss. Transp. Comm’n,
586 F.3d 321, 331 (5th Cir. 2009). It is undisputed that Ogletree satisfied the
first two elements of her retaliation claims: the lawsuit she filed in state court
alleging sex discrimination was a protected activity, see Vadie v. Miss. State
Univ., 218 F.3d 365, 379 (5th Cir. 2000), and the School District’s failure to hire
her for the French and English teaching positions constitute adverse
employment actions, see Breaux v. City of Garland, 205 F.3d 150, 157 (5th Cir.
2000). “To establish the causation element of [her] retaliation claim under Title
VII, [Ogletree] must present either direct evidence of retaliation or
circumstantial evidence creating a rebuttable presumption of retaliation.”
Washburn v. Harvey, 504 F.3d 505, 510 (5th Cir. 2007) (citation and internal
quotation marks omitted).
1.      Direct Evidence
        “Direct evidence” is “evidence which, if believed, proves the fact [in
question] without inference or presumption.” Fabela v. Socorro Indep. Sch. Dist.,
329 F.3d 409, 415 (5th Cir. 2003), overruled on other grounds by Smith v. Xerox
Corp., 602 F.3d 320, 330–32 (5th Cir. 2010). Ogletree argues that she provided
direct evidence of the School District’s retaliation: the three letters and the
document in the school-board packet specifically citing her prior ongoing lawsuit


constitute “substantial evidence supporting a conclusion that both a legitimate and an
illegitimate (i.e., more than one) motive may have played a role.” See Smith v. Xerox Corp.,
602 F.3d 320, 333 (5th Cir. 2010).

                                             5
     Case: 11-50170     Document: 00511628994          Page: 6    Date Filed: 10/11/2011



                                       No. 11-50170

as among the reasons she was not allowed to volunteer at her daughters’ schools.
This evidence may be direct evidence that Ogletree’s prior lawsuit was among
the reasons she was not allowed to volunteer. But for this evidence to support
her retaliation claims an additional inference is required: that the School
District’s reasons for not hiring her were the same as its reasons for not allowing
her to volunteer. Accordingly, the School District’s letters and the board packet
are not direct evidence supporting her retaliation claims.
2.      Circumstantial Evidence
        In the more common case where direct evidence of retaliation is
unavailable, the familiar McDonnell Douglas burden-shifting framework applies.
See Alvarado v. Texas Rangers, 492 F.3d 605, 611 (5th Cir. 2007) (citing
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). Under that framework,
“a plaintiff must first create a presumption of intentional discrimination by
establishing a prima facie case.” Id.
        If the plaintiff successfully presents a prima facie case, the burden
        shifts to the employer to provide a legitimate, non-retaliatory reason
        for the adverse employment action. Upon answering this inquiry,
        the burden returns to the plaintiff to prove that the protected
        conduct was a “but for” cause of the adverse employment decision.
Hernandez v. Yellow Transp., Inc., 641 F.3d 118, 129 (5th Cir. 2011) (citations
and internal quotation marks omitted).
        Assuming, arguendo, that Ogletree established a prima facie case,3 the
School District articulated legitimate, non-retaliatory reasons for not hiring
Ogletree: with respect to the French teacher position, the School District states
that for financial reasons, it decided to offer the class online; and with respect


        3
         The School District’s letters and the document included in the school-board packet
citing the lawsuit as a reason not to allow Ogletree to volunteer may be sufficient to show a
causal connection between her prior lawsuit and the School District’s decision not to hire her.
But the School District maintains that its decision not to allow Ogletree to volunteer was
entirely unrelated to its decision not to hire Ogletree as a teacher.

                                              6
   Case: 11-50170       Document: 00511628994         Page: 7     Date Filed: 10/11/2011



                                       No. 11-50170

to both the French and the English teacher positions, the School District
maintains that regardless of Ogletree’s prior lawsuit, it did not—and would
not—hire her because of the prior accusations of inappropriate sexual conduct
with students. Thus, for Ogletree to avoid summary judgment, she “must
demonstrate a conflict in substantial evidence on [the] ultimate issue of ‘but for’
causation.” Id. at 130. “Evidence is ‘substantial’ if it is of such quality and
weight that reasonable and fair-minded men in the exercise of impartial
judgment might reach different conclusions.” Id. (citation omitted).
       The strongest evidence that, but for her prior lawsuit, the School District
would have hired Ogletree for the French or English teaching position is that the
School District hired another employee, Tommy Corcoran, despite prior
allegations that he physically assaulted a student. This evidence does not,
however, undermine the School District’s reason for not hiring Ogletree because,
as noted by the district court, corporal punishment of students is permissible in
Texas while inappropriate sexual conduct with students is not. Thus, Ogletree
has not demonstrated a conflict in substantial evidence on the issue of but-for
causation. We note, too, that the School District’s reason for not hiring Ogletree
is not at all arbitrary: if it hired Ogletree despite the prior accusations against
her, and another alleged instance of inappropriate sexual conduct occurred, the
School District and its employees could face civil liability even though she had
not been convicted. See Guillory v. Thomas, 355 F. App’x 837, 840–42 (5th Cir.
2009). Because Ogletree failed to provide evidence that her prior lawsuit was a
“but for” cause of the School District’s hiring decision, the district court
appropriately granted summary judgment.4 See Hernandez, 641 F.3d at 129.




       4
        To the extent that Ogletree argues that the School District’s refusals to allow her to
volunteer in her daughters’ schools were actionable retaliatory acts, these claims would
necessarily fail for the same reason.

                                              7
     Case: 11-50170   Document: 00511628994      Page: 8   Date Filed: 10/11/2011



                                   No. 11-50170

B.      The District Court’s Fee Award
        Ogletree argues that the district court should not have awarded the School
District $24,972.72 in attorneys’ fees. “A district court may award attorney’s
fees to a prevailing civil rights defendant only ‘upon a finding that the plaintiff’s
action was frivolous, unreasonable, or without foundation.’” Dean v. Riser, 240
F.3d 505, 508 (5th Cir. 2001) (quoting Christiansburg Garment Co. v. EEOC, 434
U.S. 412, 421 (1978). “[T]o determine whether a suit is frivolous, a court must
ask whether the case is so lacking in arguable merit as to be groundless or
without foundation rather than whether the claim was ultimately successful.”
Stover v. Hattiesburg Pub. Sch. Dist., 549 F.3d 985, 988 (5th Cir. 2008).
        The district court awarded attorneys’ fees in part because Ogletree “had
already lost a lawsuit against the School District over the same events, although
her previous case was filed under 42 U.S.C. § 1983.” Ogletree v. Glen Rose Indep.
Sch. Dist., No. 6:09-CV-239, at *2 (W.D. Tex. Mar. 2, 2011). Contrary to that
statement, Ogletree’s prior lawsuit concerned the School District’s decision to
terminate her in 2002, not the School District’s decision not to hire her in 2008.
Nonetheless, Ogletree’s discrimination claims—which she did not appeal—were
without merit, and the district court’s fee award was not an abuse of discretion
and is affirmed with respect to the fees attributable to those claims. With
respect to Ogletree’s retaliation claims, however, she arguably established a
prima facie case of retaliation. We cannot say that these claims “were so lacking
in arguable merit as to be groundless,” see Stover, 549 F.3d at 988, and the
district court abused its discretion insofar as its fee award is attributable to
Ogletree’s retaliation claims.
                               IV. CONCLUSION
        For the forgoing reasons, the district court’s order granting summary
judgment is affirmed; its order granting fees is affirmed in part and reversed in
part, and is remanded for recalculation of the fee award.

                                         8
Case: 11-50170   Document: 00511628994   Page: 9   Date Filed: 10/11/2011



                            No. 11-50170

   AFFIRMED in part, REVERSED in part, and REMANDED.




                                  9